                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                        Case No.:

ELDA RIVERA,                                           )
                                                       )
               Plaintiff,                              )
                                                       )
v.                                                     )
                                                       )
GCA SERVICES GROUP, INC., GCA                          )
EDUCATION SERVICES, INC. a/k/a GCA                     )
EDUCATIONAL SERVICES, INC. f/k/a                       )
SOUTHERN BUILDING SERVICE, INC.,                       )
d/b/a ABM BUILDING VALUE,

               Defendants.

                                              COMPLAINT

       Plaintiff ELDA RIVERA (“Plaintiff”) sues defendants GCA SERVICES GROUP, INC.,

GCA EDUCATION SERVICES, INC. a/k/a GCA EDUCATIONAL SERVICES, INC. f/k/a

SOUTHERN BUILDING SERVICE, INC. d/b/a ABM BUILDING VALUE, (“Defendants”),

and alleges as follows:

                                         NATURE OF ACTION

       1.      This action involves the application of the Family and Medical Leave Act of

1993, 29 U.S.C. § 2601 et seq. (“FMLA”).

                                   JURISDICTION AND VENUE

       2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, 28 U.S.C.

§ 1343(3) and (4) and 28 U.S.C. § 2617.

       3.      Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of

occurred within this judicial district, Defendants reside in this judicial district, and the

employment records of Plaintiff are stored or have been administered in this judicial district.

                                       SAENZ & ANDERSON, PLLC
                                  th
                       20900 NE 30 Avenue, Suite 800       Telephone: 305.503.5131
                       Aventura, Florida 33180             Facsimile: 888.270.5549
                                                  PARTIES

       4.      At all times material, Plaintiff was and is a resident of Miami-Dade County,

Florida.

       5.      At all times material, Defendants provided janitorial services in Miami-Dade

County, Florida.    Defendants share common ownership, common management, centralized

control of labor relations, and common offices and interrelated operations. Defendants share

employees or interchange employees, work in the direct interest of one another, and their

employees are in the common control of both companies.                 Defendants are an integrated

enterprise, agents of one another, or joint employers. Alternatively, each Defendant is a covered

employer under the FMLA.

       6.      At all times material, Plaintiff was an “eligible employee” as defined by the

FMLA, 29 U.S.C. § 2611(2)(A). Plaintiff specifically incorporates the definition of “eligible

employee” under the FMLA.

       7.      At all times material, Defendants were “employers” as defined by the FMLA,

29 U.S.C. § 2611(4).

       8.      At all times material, Defendants employed at least fifty employees within

seventy-five miles of Plaintiff’s worksite.

       9.      Plaintiff has retained the undersigned counsel in order that her rights and interests

may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorneys’

fee.

                                       GENERAL ALLEGATIONS

       10.     At all times material, Plaintiff was employed by Defendants at the University of

Miami performing janitorial services.
                                                                                                  2
                                       SAENZ & ANDERSON, PLLC
                                  th
                       20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                       Aventura, Florida 33180              Facsimile: 888.270.5549
       11.     Plaintiff performed her work admirably and was revered by her colleagues with

whom she worked.

       12.     Plaintiff required surgery on her eye that necessitated inpatient care and ongoing

treatment.

       13.     Plaintiff immediately informed her supervisor, Jessica David (“David”), that she

was scheduled to undergo surgery on her eye on November 5, 2019, to be followed by a one-

month recovery period. David informed Plaintiff that it was “no problem” and that she would

similarly notify her supervisor, Fernando (ULN).

       14.     Plaintiff kept Defendants informed of her need for surgery, the date of her

surgery, and of the need for recovery from the surgery.

       15.     On or about November 5, 2019, Plaintiff underwent surgery on her eye.

       16.     Plaintiff returned to work for Defendants on December 2, 2019. Plaintiff also

worked on December 3, 2019.

       17.     On December 3, 2019, after working for two days, Defendants informed Plaintiff

that she was allegedly terminated nearly one month prior, on November 4, 2019.

       18.     Defendants stated that Plaintiff was terminated due to her abandoning her

position; however, this was clearly pretextual.

       19.     As of the date of this filing, Defendants never notified Plaintiff of her eligibility to

take FMLA leave or explained to Plaintiff what the FMLA was.

                   COUNT I: INTERFERENCE WITH FMLA RIGHTS –
                          FAILURE TO PROVIDE NOTICE

       20.     Plaintiff repeats and re-alleges paragraphs 1-19 as if fully stated herein.

       21.     Plaintiff was an “eligible employee” and entitled to leave under the FMLA.

                                                                                                     3
                                      SAENZ & ANDERSON, PLLC
                                 th
                      20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131
                      Aventura, Florida 33180               Facsimile: 888.270.5549
        22.    At all times material, Plaintiff gave proper notice to Defendants by informing it of

her serious medical condition and need for surgery and recovery.

        23.    Plaintiff provided enough information for Defendants to know that her potential

leave may be covered by the FMLA.

        24.    Defendants were aware that Plaintiff was unable to work due to her serious

medical condition.

        25.    At all times material hereto, Plaintiff communicated with Defendants regarding

her serious medical condition.

        26.    Defendants had knowledge of Plaintiff’s serious medical condition and the reason

for Plaintiff’s absence.

        27.    Despite its knowledge of Plaintiff’s serious medical condition, Defendants failed

to notify Plaintiff of her eligibility status and rights under the FMLA and failed to notify Plaintiff

whether her leave was or could be designated as FMLA leave.

        28.    Upon information and belief, Defendants failed to keep posted a notice explaining

the provisions of the FMLA and providing information concerning the procedures for filing

complaints of FMLA violations with the Wage and Hour Division.

        29.    Instead of informing Plaintiff of her rights under the FMLA, Defendants

terminated Plaintiff, falsely accusing her of having “abandoned” her job.

        30.    By failing to notify Plaintiff of her FMLA rights, Defendants interfered with

Plaintiff’s rights to take leave under the FMLA and denied her the benefits to which she was

entitled.

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

        A. Enter judgment in favor of Plaintiff and against Defendants for their violations of the
                                                                                                    4
                                       SAENZ & ANDERSON, PLLC
                                  th
                       20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                       Aventura, Florida 33180              Facsimile: 888.270.5549
             FMLA;

       B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of
          benefits, future pecuniary loss, and lost future earnings capacity;

       C. Award Plaintiff liquidated damages based on Defendants’ conduct;

       D. Order reinstatement;

       E. Award Plaintiff prejudgment interest on any award of damages;

       F. Award Plaintiff reasonable costs and attorney’s fees;

       G. Award Plaintiff any further relief pursuant to the FMLA; and

       H. Grant Plaintiff such other and further relief, as deemed equitable and just.

                                        JURY TRIAL DEMAND

       Plaintiff demands a trial by jury of all issues so triable.

        COUNT II: INTERFERENCE WITH FMLA RIGHTS – TERMINATION

       31.     Plaintiff repeats and re-alleges paragraphs 1-19 as if fully stated herein.

       32.     Plaintiff was an “eligible employee” and entitled to leave under the FMLA.

       33.     At all times material, Plaintiff gave proper notice to Defendants by informing it of

her serious medical condition and need for surgery and recovery.

       34.     Plaintiff provided enough information for Defendants to know that her leave, or

potential leave, may be covered by the FMLA.

       35.     Defendants were aware that Plaintiff was unable to work due to her serious

medical condition.

       36.     At all times material hereto, Plaintiff communicated with Defendants regarding

her serious medical condition.




                                                                                                 5
                                       SAENZ & ANDERSON, PLLC
                                  th
                       20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131
                       Aventura, Florida 33180               Facsimile: 888.270.5549
       37.     Defendants had knowledge of Plaintiff’s serious medical condition and the reason

for Plaintiff’s absence from work.

       38.     Defendants allegedly terminated Plaintiff on November 4, 2019; however,

Plaintiff’s final day of work for Defendants was on December 3, 2019.

       39.     By terminating Plaintiff, Defendants interfered with Plaintiff’s rights to take leave

under the FMLA and denied her the benefits to which she was entitled.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A. Enter judgment in favor of Plaintiff and against Defendants for their violations of the
          FMLA;

       B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of
          benefits, future pecuniary loss, and lost future earnings capacity;

       C. Award Plaintiff liquidated damages based on Defendants’ conduct;

       D. Order reinstatement;

       E. Award Plaintiff prejudgment interest on any award of damages;

       F. Award Plaintiff reasonable costs and attorney’s fees;

       G. Award Plaintiff any further relief pursuant to the FMLA; and

       H. Grant Plaintiff such other and further relief, as deemed equitable and just.

                                        JURY TRIAL DEMAND

       Plaintiff demands a trial by jury of all issues so triable.

   Dated: March 30, 2020.                              Respectfully submitted,

                                                       By: /s/ R. Martin Saenz
                                                       R. Martin Saenz, Esq.
                                                       Fla. Bar No.: 640166
                                                       SAENZ & ANDERSON, PLLC
                                                       20900 NE 30th Avenue, Ste. 800
                                                       Aventura, Florida 33180
                                                       Telephone: (305) 503-5131
                                                                                                  6
                                       SAENZ & ANDERSON, PLLC
                                  th
                       20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131
                       Aventura, Florida 33180               Facsimile: 888.270.5549
                                Facsimile: (888) 270-5549
                                Counsel for Plaintiff




                                                               7
                SAENZ & ANDERSON, PLLC
           th
20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
Aventura, Florida 33180              Facsimile: 888.270.5549
